—Judgment unanimously affirmed. Memorandum: We reject the contention that defendant was deprived of effective assistance of counsel because of an alleged conflict of interest arising from counsel’s position as a Town Justice. The fact that counsel had issued a bench warrant to a prosecution witness several months prior to defendant’s trial created "only an indirect and distinctly remote possibility” of a conflict (People v Perez, 70 NY2d 773, 774).
The verdict finding defendant guilty of assault in the second degree (Penal Law § 120.05 [2]) is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Supreme Court, Monroe County, Mark, J.—Assault, 2nd Degree.) Present—Denman, P. J., Green, Balio, Wesley and Davis, JJ.